Case 1:21-cv-20920-XXXX Document 1 Entered on FLSD Docket 03/08/2021 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                       CASE NO.:

  APRIL JOHNSON,

         Plaintiff,

         v.

  BCA Financial Services Inc.,

        Defendant.
  ___________________________________/


              PLAINTIFF’S COMPLAINT FOR DAMAGES AND JURY DEMAND

         Plaintiff, April Johnson (“Plaintiff” and/or “Johnson”), by and through undersigned

  counsel, sues Defendant, BCA Financial Services Inc. (hereinafter “Defendant” and/or “BCA”),

  and files her Complaint for damages and alleges as follows:


                                      NATURE OF ACTION


  1. This action is brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et

     seq. (Title VII); and the Florida Civil Rights Act §760.01, et seq., Florida Statutes (FCRA); to

     redress unlawful employment practices toward Plaintiff, including but not limited to

     discrimination and discharge from employment.

                                      JURIDICTION AND VENUE

  2. This court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question) and Title VII of the

     Civil Rights Act of 1964, 42 U.S.C. §2000e et seq. (Title VII).




                                                  1
Case 1:21-cv-20920-XXXX Document 1 Entered on FLSD Docket 03/08/2021 Page 2 of 15




  3. The Southern District of Florida, Miami Division is proper under 28 U.S.C. § 1391 (b)(1)

     because Defendants are residents of, has agents, and/or transacts their affairs in this district.

  4. Venue is proper because under 28 U.S.C. § 1391 (b)(2) because all or a substantial part of the

     events giving rise to this cause occurred in this district.

                                                 PARTIES

  5. At all relevant times to this action, Plaintiff is a natural person residing in Miami-Dade County,

     Florida.

  6. At all times relevant to this action, Plaintiff was a female employee of Defendant.

  7. Defendant BCA is a For Profit Corporation authorized to conduct business in the State of

     Florida.

                                      STATEMENT OF FACTS

  8. Plaintiff brings forth this action in Federal Court pursuant to Title VII and FCRA.

  9. APRIL JOHNSON (hereinafter referred to as “Plaintiff” and/or “JOHNSON”) is seeking

     damages to redress the injuries Plaintiff has suffered as a result of being sexually harassed,

     discriminated against and retaliated against by her employer on the basis of her gender and her

     reporting of such conduct.

  10. At all times material, JOHNSON was and is an individual female of African American origin

     who is a resident of the Miami-Dade County, within the State of Florida.

  11. At all times material, Respondent BCA FINANCIAL SERVICES, Inc. (hereinafter “BCA” or

     “Defendant”) was and is a for profit organization authorized to do business in the State of

     Florida.

  12. JOHNSON was a five (5) year employee of BCA.

  13. At all material times, JOHNSON was employed as an Account Representative by Respondent

     BCA.


                                                    2
Case 1:21-cv-20920-XXXX Document 1 Entered on FLSD Docket 03/08/2021 Page 3 of 15




  14. At all material times, GABRIEL VINTERO (hereinafter “VINTERO” or “GABRIEL”) was

     and is a male employed by BCA.

  15. At all material times, VINTERO held direct supervisory authority over JOHNSON.

  16. At all material times, starting from the beginning of JOHNSONS’s employment with

     Defendant, VINTERO regularly sexually harassed JOHNSON.

  17. At all material times, VINTERO asked JOHNSON to date him.

  18. At all material times, JOHNSON feared reporting VINTERO as this was her primary source

     of income.

  19. At all material times, VINTERO would approach JOHNSON and say remarks such as “I CAN

     PICTURE YOU NAKED”.

  20. At all material times, VINTERO would make sexually explicit jokes about JOHNSON’S

     buttocks.

  21. At all material times, VINTERO was known to sexually harass women wo worked at

     Defendant.

  22. At all material times, Defendant’s management and leadership team were on notice of

     VINTERO’S sexual harassment of female employees.

  23. At all material times, GABRIEL would tell JOHNSON, “YOU ARE TOO THICK TO BE

     WEARING THAT OUTFIT.”

  24. In or around May 2019, VINTERO said, “I CAN SEE YOU WHOLE BODY LIKE A DEER

     IN HEADLIGHTS.”

  25. At all material times, VINTERO constantly told JOHNSON “I HAVE NOT HAD A

     CHANCE TO DO YOU, BUT I CANNOT WAIT UNTIL I DO”.




                                               3
Case 1:21-cv-20920-XXXX Document 1 Entered on FLSD Docket 03/08/2021 Page 4 of 15




  26. At all material times, Defendant’s VINTERO told JOHNSON, “DAMN YOUR BABY LEFT

     MILK IN YOUR BREAST, LET ME SUCK THEM OUT”, referring to JOHNSON’S

     recent childbirth.

  27. VINTERO made comments such as this in the presence of other employees. JOHNSON felt

     humiliated and isolated by VINTERO’S comments and conduct towards her.

  28. At all material times, VINTERO would tell JOHNSON, I CAN’T WAIT TILL I CAN GET

     TO DO YOU.”

  29. In or around June 2019, parking spaces in Defendant’s parking garage became available,

     JOHNSON knew the parking spots were “first come, first serve” and quickly requested a spot

     from VINTERO.

  30. In or around June 2019, JOHNSON had requested a parking space from VINTERO.

     VINTERO responded to JOHNSON’S request by saying; “YOU CAN COME SUCK MY

     DICK IN THE GARAGE, FOR A SPOT.”

  31. JOHNSON’S coworker overheard the comment and asked VINTERO to repeat the comment

     to which VINTERO responded by saying, “I TOLD HER SHE CAN SUCK MY DICK IN

     THE PARKING GARAGE FOR A PARKING PASS.”

  32. At all material times, JOHNSON felt isolated and victimized by GABRIEL constant sexual

     harassment.

  33. GABRIEL continued his constant comments and sexually suggestive behavior, despite

     JOHNSON’s constant opposition.

  34. JOHNSON felt disgusted and victimized by GABRIEL behavior.

  35. At all material times, SHAWNA CURRY (hereinafter referred to as “CURRY”) is employed

     as a Human Resource representative at BCA.




                                               4
Case 1:21-cv-20920-XXXX Document 1 Entered on FLSD Docket 03/08/2021 Page 5 of 15




  36. In or around June 2019, JOHNSON complaint to BCA’s Human Resources CURRY regarding

      VINTERO’S sexually charged comments about her breasts and performing sexual acts on him.

  37. In or around June 2019, BCA retaliated against JOHNSON by assigning her to a new team.

  38. JOHNSON’S new assignment moved her two (2) desks down from VINTERO’S section.

  39. In or around June 2019, VINTERO approached JOHNSON and said, “YOURE TRYING TO

      GET ME FIRED.”

  40. At all material times, JOHNSON felt threatened and unsafe because of VINTERO.

  41. JOHNSON made every attempt to ignore VINTERO regular sexual advances.

  42. Defendant assigned JOHNSON to a new team with an additional six (6) accounts to become

      familiar with in two days. JOHNSON felt as though she was being punished for reporting

      VINTERO.

  43. On or about March 31, 2020, Defendant terminated Plaintiff’s employment.

  44. Plaintiff claims actual discharge.

  45. At all times relevant to this action, by reasons of Defendant’s recklessness and/or carelessness, Defendant

      caused Plaintiff damages by failing to adequately supervise its employees.

  46. That as a result of Defendant’s conduct and comments, Plaintiff was caused to sustain serious and

      permanent personal injuries, including permanent psychological injuries.

  47. Plaintiff suffers from regular panic attacks and nightmares relating to Defendant’s conduct.

  48. As a result of Defendant’s actions, Plaintiff felt extremely humiliated, degraded, victimized,

      embarrassed and emotionally distressed.

  49. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will continue

      to suffer the loss of income, the loss of a salary, bonuses, benefits and other compensation which

      such employment entails, and Plaintiff has also suffered future pecuniary losses, emotional pain,




                                                        5
Case 1:21-cv-20920-XXXX Document 1 Entered on FLSD Docket 03/08/2021 Page 6 of 15




     suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses. Plaintiff

     further experienced severe emotional and physical distress.

  50. As a result of the above, Plaintiff has been damaged in an amount in excess of the jurisdictional

     limits of all lower Courts.

  51. Defendant’s conduct has been malicious, willful, and/or outrageous, and conducted with full

     knowledge of and reckless indifference of the law. As such, Plaintiff demands Punitive

     Damages as against Defendant.

                              AS A FIRST CAUSE OF ACTION
                          FOR DISCRIMINATION UNDER TITLE VII

  52. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

     paragraphs 51 above.

  53. Title VII states in relevant parts as follows: § 2000e-2. [Section 703](a) Employer practices It

     shall be an unlawful employment practice for an employer – (1) to fail or refuse to hire or to

     discharge any individual, or otherwise to discriminate against any individual with respect to

     his compensation, terms, conditions, or privileges of employment, because of such individual’s

     race, color, religion, sex, or national origin.

  54. Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. § 2000e et seq.,

     by discriminating against Plaintiff because of her gender.

  55. Defendant’s Supervisor regularly made sexually charged comments about Plaintiff and her

     body.

  56. At all times relevant to this action, Defendant sexually harassed Plaintiff because she was a

     woman.

  57. Defendants treated Plaintiff less favorably than similarly situated employees outside her

     protected class.



                                                       6
Case 1:21-cv-20920-XXXX Document 1 Entered on FLSD Docket 03/08/2021 Page 7 of 15




  58. Plaintiff exhausted her administrative remedies, including timely filing her complaint with the

     EEOC.

  59. Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. 2000e et seq.,

     by harassing and otherwise discriminating against Plaintiff as set forth herein.

  60. Defendant violated the above and Plaintiff suffered numerous damages as a result.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                 a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation

                 of Title VII of the Civil Rights Act of 1964; and

                 b. Issue an order prohibiting further discrimination; and

                 c. Order equitable relief including but not limited to back pay, reinstating Plaintiff

                 with all promotions and seniority rights to which he is entitled, or award front pay

                 in lieu of reinstatement, and all other equitable relief provided for in 42 U.S.C.

                 2000e-5; and

                 d. Award Plaintiff all compensatory damages provided for in 42 U.S.C. 2000e-5;

                 and

                 e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                 interest and such other and further relief as the Court deems proper.

                                AS A SECOND CAUSE OF ACTION
                                RETALIATION UNDER TITLE VII


  61. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

     paragraphs 51 above.

  62. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-3(a) provides that it

     shall be unlawful employment practice for an employer: “(1) to . . . discriminate against any

     of his employees . . . because she has opposed any practice made an unlawful employment


                                                   7
Case 1:21-cv-20920-XXXX Document 1 Entered on FLSD Docket 03/08/2021 Page 8 of 15




     practice by this subchapter, or because she has made a charge, testified, assisted or

     participated in any manner in an investigation, proceeding, or hearing under this subchapter.”

  63. Plaintiff is a woman and, as such, a member of a protected class under Title VII.

  64. Defendant made sexually charged comments to Plaintiff on a number of occasions.

  65. Plaintiff complained to Defendant about the sexual comments.

  66. Plaintiff engaged in protected activity, complaining about discrimination based on her gender

     and being sexually harassed, and as a resulted suffered an adverse employment action.

  67. Shortly after Plaintiff made her sexual harassment complaints, Defendant terminated her

     employment.

  68. Defendant’s actions would deter a reasonable employee from complaining about

     discriminatory conduct.

  69. Plaintiff exhausted her administrative remedies, including timely filing her complaint with the

     EEOC and filing her claim in this Court within 90 days of receiving her right-to-sue letter.

  70. Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal employment

     practices, including suffering economic damages, compensatory damages, emotional pain and

     suffering, inconvenience, mental anguish, outrage, loss of enjoyment of life, loss of dignity,

     and other non-pecuniary losses and tangible injuries.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                 a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation

                 of Title VII of the Civil Rights Act of 1964; and

                 b. Issue an order prohibiting further discrimination; and

                 c. Order equitable relief including but not limited to back pay, reinstating Plaintiff

                 with all promotions and seniority rights to which he is entitled, or award front pay




                                                   8
Case 1:21-cv-20920-XXXX Document 1 Entered on FLSD Docket 03/08/2021 Page 9 of 15




                 in lieu of reinstatement, and all other equitable relief provided for in 42 U.S.C.

                 2000e-5; and

                 d. Award Plaintiff all compensatory damages provided for in 42 U.S.C. 2000e-5;

                 and

                 e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                 interest and such other and further relief as the Court deems proper.

                           AS A THIRD CAUSE OF ACTION
                   HOSTILE WORK ENVIRONMENT UNDER TITLE VII

  71. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

     paragraphs 51 above.

  72. The Civil Rights Act of 1964 prohibits inappropriate conduct in the workplace which leaves

     any person feeling harassed or discriminated against, due to his or her gender, age, religion,

     national origin or race.

  73. Here, Defendant’s conduct occurred because of Plaintiff’s legally protected characteristic; and

     (2) was severe or pervasive enough to make a reasonable person of the same legally protected

     class believe that the conditions of employment were altered and that the working environment

     was intimidating, hostile or abusive.

  74. Defendant sexually harassing conduct was directly connected to Plaintiff’s gender.

  75. Plaintiff did not welcome sexual conduct or comments based on her gender.

  76. As a result of pervasive sexual conduct and comments, Plaintiff’s work environment was

     forever altered.

  77. As a result of Defendant’s violations of The Civil Right Act of 1964, Plaintiff has suffered

     damages, including, but not limited to: past and future lost wages, mental pain and suffering;

     humiliation; emotional distress; diminishment of career opportunities; harm to business



                                                  9
Case 1:21-cv-20920-XXXX Document 1 Entered on FLSD Docket 03/08/2021 Page 10 of 15




      reputation; loss of self-esteem; disruption to his family life; and other harm, pain and suffering,

      both tangible and intangible.

                  WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                  a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation

                  of Title VII of the Civil Rights Act of 1964; and

                  b. Issue an order prohibiting further discrimination; and

                  c. Order equitable relief including but not limited to back pay, reinstating Plaintiff

                  with all promotions and seniority rights to which he is entitled, or award front pay

                  in lieu of reinstatement, and all other equitable relief provided for in 42 U.S.C.

                  2000e-5; and

                  d. Award Plaintiff all compensatory damages provided for in 42 U.S.C. 2000e-5;

                  and

                  e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                  interest and such other and further relief as the Court deems proper.

                                 AS A FOURTH CAUSE OF ACTION
                                 DISCRIMINATION UNDER FCRA

   78. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

      paragraphs 51 above.

   79. This is an action to recover all damages, interest, equitable relief and attorney’s fees and costs

      on behalf of Plaintiff for violations of her state rights under the Florida Civil Rights Act

      (“FCRA”), to include the remedies in §760.01, et seq., Florida Statutes.

   80. Plaintiff is an individual of woman and is therefore a member of protected classes within the

      meaning of the applicable law.

   81. At all times relevant, Plaintiff was an employee under the FCRA.



                                                    10
Case 1:21-cv-20920-XXXX Document 1 Entered on FLSD Docket 03/08/2021 Page 11 of 15




   82. Plaintiff is and was protected against discrimination under the FCRA.

   83. At all times relevant, Plaintiff was qualified to do her job and other jobs at Defendants.

   84. At all times relevant, Defendant treated Plaintiff differently because of her gender.

   85. At all times relevant, Defendant made unwelcomed sexual comments to Plaintiff.

   86. At all times relevant to this action, Plaintiff objected to sexual comments and conduct.

   87. Defendant’s discrimination against Plaintiff was willful or with reckless indifference to her

      protected rights.

   88. Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal employment

      practices, including suffering economic damages, compensatory damages, emotional pain and

      suffering, inconvenience, mental anguish, outrage, loss of enjoyment of life, loss of dignity,

      and other non-pecuniary losses and tangible injuries.

                  WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                  a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation

                  of the FCRA; and

                  b. Issue an order prohibiting further retaliation; and

                  c. Order equitable relief including but not limited to back pay, reinstatement or front

                  pay in lieu of reinstatement, and all other equitable relief provided by Fla. Stat. §

                  760.01, et seq.; and

                  d. Award Plaintiff all compensatory damages provided for by Fla. Stat. § 760.01,

                  et seq.; and

                   e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                  interest and such other and further relief as the Court deems proper.




                                                    11
Case 1:21-cv-20920-XXXX Document 1 Entered on FLSD Docket 03/08/2021 Page 12 of 15




                                 AS A FIFTH CAUSE OF ACTION
                                  RETALIATION UNDER FCRA

   89. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

      paragraphs 51 above.

   90. Plaintiff complained to Defendant about the sexual comments.

   91. Plaintiff engaged in protected activity, complaining about discrimination based on her gender

      and being sexually harassed, and as a resulted suffered an adverse employment action.

   92. Shortly after Plaintiff made her sexual harassment, assault and retaliation complaints,

      Defendants terminated Plaintiff’s employment.

   93. Defendant’s actions would deter a reasonable employee from complaining about

      discriminatory conduct.

   94. Plaintiff engaged in protected activity, complaining about discrimination based on her gender

      and being sexually harassed, and as a resulted suffered an adverse employment action.

   95. Defendant took adverse employment actions against Plaintiff because she complained about

      the sexual discrimination and sexual harassment of her; i.e., because she engaged in activities

      protected by the FCRA.

   96. Defendants actually discharged Plaintiff within days of her complaint of sexual discrimination

      and sexual harassment.

   97. These retaliatory actions against Plaintiff would deter a reasonable person from making or

      maintaining a complaint of discrimination or harassment against Defendant.

                  WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                  a. Declare that Defendant has unlawfully retaliated against Plaintiff in violation of

                  the FCRA; and

                  b. Issue an order prohibiting further retaliation; and



                                                    12
Case 1:21-cv-20920-XXXX Document 1 Entered on FLSD Docket 03/08/2021 Page 13 of 15




                  c. Order equitable relief including but not limited to back pay, reinstatement or

                  front pay in lieu of reinstatement, and all other equitable relief provided by Fla.

                  Stat. § 760.01, et seq.; and

                  d. Award Plaintiff all compensatory damages provided for by Fla. Stat. § 760.01,

                  et seq.; and

                  e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                  interest and such other and further relief as the Court deems proper.

                             AS A SIXTH CAUSE OF ACTION
                       HOSTILE WORK ENVIRONMENT UNDER FCRA

   98. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

      paragraphs 51 above.

   99. The Florida Civil Rights Act prohibits inappropriate conduct in the workplace which leaves

      any person feeling harassed or discriminated against, due to his or her gender, age, religion,

      national origin or race.

  100. Here, Defendants’ conduct occurred because of Plaintiff’s legally protected characteristic; and

      (2) was severe or pervasive enough to make a reasonable person of the same legally protected

      class believe that the conditions of employment were altered and that the working environment

      was intimidating, hostile or abusive.

  101. The harassing conduct was directly connected to Plaintiff’s gender.

  102. As a result of Defendant’s violations of FCRA, Plaintiff has suffered damages, including, but

      not limited to: past and future lost wages, mental pain and suffering; humiliation; emotional

      distress; diminishment of career opportunities; harm to business reputation; loss of self-esteem;

      disruption to her family life; and other harm, pain and suffering, both tangible and intangible.




                                                    13
Case 1:21-cv-20920-XXXX Document 1 Entered on FLSD Docket 03/08/2021 Page 14 of 15




                  WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                  a. Declare that Defendant has unlawfully retaliated against Plaintiff in violation of

                  the FCRA; and

                  b. Issue an order prohibiting further retaliation; and

                  c. Order equitable relief including but not limited to back pay, reinstatement or

                  front pay in lieu of reinstatement, and all other equitable relief provided by Fla.

                  Stat. § 760.01, et seq.; and

                  d. Award Plaintiff all compensatory damages provided for by Fla. Stat. § 760.01,

                  et seq.; and

                   e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment.

                                              JURY DEMAND


          Plaintiff requests a jury trial on all issues to be tried.


                                          PRAYER FOR RELIEF


          WHEREFORE, Plaintiff demands judgment against Defendant in an amount to be

   determined at the time of trial plus interest, including but not limited to all emotional distress and

   back pay and front pay, punitive damages, liquidated damages, statutory damages, attorneys’ fees,

   costs, and disbursements of action; and for such other relief as the Court deems just and proper.




                                                       14
Case 1:21-cv-20920-XXXX Document 1 Entered on FLSD Docket 03/08/2021 Page 15 of 15




   Dated: Miami, Florida
          March 8, 2021

                                      DEREK SMITH LAW GROUP, PLLC
                                      Attorneys for Plaintiffs

                                      By: /s/ Tiffani-Ruth I. Brooks
                                         Tiffani-Ruth I. Brooks, Esq.
                                         tiffani@dereksmithlaw.com
                                          701 Brickell Avenue, Suite 1310
                                         Miami, FL 33186
                                         (305) 946-1884




                                        15
